DETAILED ACTION
Claims 1-8, 10-18 and 20 are pending in the present application. Claims 1, 10, 12, 14, and 17 were amended in the response filed 08 December 2021. Claims 9 and 19 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim omits reference to a processor and computer implemented method. Support for this feature can be found at paragraph 0020, 0024, and figure 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8, 10, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. US Patent 9,129,227 B1 in view of Muller et al. We Are All Lurkers: Consuming Behaviors Among Authors and Readers in An Enterprise File-Sharing Service and Wang et al. US Patent Application Publication No. 2018/0150785 A1.

Regarding claim 1, Yee et al. teach a method, [note: Abstract, “Mechanism for recommending content items based on topics”, includes generating a model of user interests ] comprising: 
determining user behavior data corresponding to a user within a file sharing service, wherein the user is part of a group of users [note: column 9 lines 34-50, “the content recommendation system can generate a decision tree that identifies user interest profiles having similar topics and determine the conjunction of the topics shared by those user interest profiles and the content items associated with a content hosting service.” ]; 
generating one or more feature vectors based on the user behavior data, and based on group behavior data corresponding to actions taken by users of the group within the file sharing service, wherein the group behavior data comprises information indicating files viewed within the file sharing service by one or more users of the group [note: column 5 lines 45-57 generate a model of user interests using one or more machine learning techniques; column 7 lines 30-33 vectors may be implemented note example, “given a set of feature vectors representing a subset of topics, a model can be generated that indicates the probability that the user associated with the user interest profile watches a content item”; column 9 line 56 through column 10 line 8 vector clustering approach ]; 
generating, by a first recommender model and based on the one or more feature vectors, a first set of recommended files for the user; and displaying the first set of recommended files to the user [note: column 9 lines 56 through column 10 line 4; column 9 lines 34-50 recommendation system can generate a model of collective interests or topics of users whose user interests are grouped ].
Although Yee et al. teach the invention substantially as cited; they do not explicitly use the term file sharing service. Yee et al. do teach host service and a collaborative system. Muller et al. teach a file sharing service [note: abstract, page 201-205]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized recommendation of content in a collaborative network environment. Muller et al. further details host service as taught in Yee et al. as a file sharing service, both services performing the same function of allowing users to share and recommend information. 
Although Yee et al. and Muller et al. teach the invention substantially as cited above, they do not explicitly teach an indication or indicating files viewed as cited. Muller et al. does describe means for viewing files shared within a file sharing service of one or more users of a group [note: page 205, section 3.2 “Factor 4: View Files shared/recommended as group (involving multiple users).”; also see page 202 figure 1].
However, Wang et al. further teach ”indicating files viewed”  with respect to group user behavior [note: paragraph 0021, “The observed viewing behavior of users … may indicate a member viewed a job profile…”; paragraph 0025 means for customization to interests with respect to user groups; paragraph 0020 store information in behavior data 124, figure 1 (124)].  It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed toward optimized recommendation.

Claim 6: The method of claim 1, wherein the user behavior data comprises information corresponding to files viewed by the user [note: Muller et al. Figure 1 depicts files viewed, adjusted, and group information; page 205 Factor 4 view files shared and recommended as a group ].
Claim 7: The method of claim 1, wherein the user behavior data comprises information corresponding to files modified by the user [note: Muller et al. Figure 1 depicts files viewed, adjusted, and group information; page 205 ].
Claim 8: The method of claim 1, wherein the group behavior data comprises information indicating files shared within the file sharing service by one or more users of the group [note:  Muller et al. Figure 1 depicts files viewed, adjusted, and group information; page 205  ].

The limitations of claims 10, 15-18  and 20 parallel claims 1 and 6-8; therefore, they are rejected under the same rationale.

Allowable Subject Matter
Claims 2-5, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-18 and 20 have been considered but are moot in view of the current rejection. Note newly cited reference Wang et al. appears to teach an indication of files viewed at paragraph 0021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169